UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2008 OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-14225 HNI Corporation (Exact name of Registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at March 29, 2008 44,439,553 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets March 29, 2008, and December 29, 2007 3 Condensed Consolidated Statements of Income Three Months Ended March 29, 2008, and March 31, 2007 5 Condensed Consolidated Statements of Cash Flows Three Months Ended March 29, 2008, and March 31, 2007 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosure about Market Risk 20 Item 4.Controls and Procedures 20 PART II.OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults Upon Senior Securities - None - Item 4.Submission of Matters to a Vote of Security Holders - None - Item 5.Other Information 22 Item 6.Exhibits 22 SIGNATURES 23 EXHIBIT INDEX 24 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Mar. 29, 2008 (Unaudited) Dec. 29, 2007 ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ 30,310 $ 33,881 Short-term investments 9,750 9,900 Receivables 251,902 288,777 Inventories (Note C) 111,239 108,541 Deferred income taxes 18,817 17,828 Prepaid expenses and other current assets 29,475 30,145 Total Current Assets 451,493 489,072 PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements 24,088 23,805 Buildings 260,476 268,650 Machinery and equipment 510,330 501,950 Construction in progress 29,184 25,858 824,078 820,263 Less accumulated depreciation 515,690 514,832 Net Property, Plant, and Equipment 308,388 305,431 GOODWILL 316,700 256,834 OTHER ASSETS 156,643 155,639 Total Assets $ 1,233,224 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Mar. 29, 2008 (Unaudited) Dec. 29, 2007 LIABILITIES AND SHAREHOLDERS' EQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ 295,238 $ 367,320 Note payable and current maturities of long-termdebt and capital lease obligations 50,660 14,715 Current maturities of other long-term obligations 329 2,426 Total Current Liabilities 346,227 384,461 LONG-TERM DEBT 286,300 280,315 CAPITAL LEASE OBLIGATIONS 666 776 OTHER LONG-TERM LIABILITIES 130,836 55,843 DEFERRED INCOME TAXES 27,774 26,672 MINORITY INTEREST IN SUBSIDIARY 144 1 SHAREHOLDERS' EQUITY Capital Stock: Preferred, $1 par value, authorized 2,000,000shares, no shares outstanding - - Common, $1 par value, authorized200,000,000 shares, outstanding - 44,440 44,835 Mar. 29, 2008 – 44,439,553 shares; Dec. 29, 2007 – 44,834,519 shares Additional paid-in capital 3,808 3,152 Retained earnings 391,462 410,075 Accumulated other comprehensive income 1,567 846 Total Shareholders' Equity 441,277 458,908 Total Liabilities and Shareholders' Equity $ 1,233,224 $ 1,206,976 See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Mar. 29, 2008 Mar. 31, 2007 (In thousands, except share and per share data) Net sales $563,383 $609,200 Cost of sales 379,345 402,500 Gross profit 184,038 206,700 Selling and administrative expenses 172,555 170,814 Restructuring and impairment 818 (136) Operating income 10,665 36,022 Interest income 463 252 Interest expense 3,877 4,288 Earnings from continuing operations before income taxes andminority interest 7,251 31,986 Income taxes 3,180 11,363 Earnings from continuing operations before minority interest 4,071 20,623 Minority interest in earnings of subsidiary 94 (28) Income from continuing operations 3,977 20,651 Discontinued operations, less applicable taxes - 30 Net income $3,977 $ 20,681 Net income from continuing operations – basic $0.09 $0.43 Net income from discontinued operations - basic - $0.00 Net income per common share – basic $0.09 $0.43 Average number of common shares outstanding – basic 44,537,399 47,995,728 Net income from continuing operations – diluted $0.09 $0.43 Net income from discontinued operations – diluted - $0.00 Net income per common share – diluted $0.09 $0.43 Average number of common shares outstanding – diluted 44,705,603 48,278,102 Cash dividends per common share $0.215 $0.195 See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended Mar. 29, 2008 Mar. 31, 2007 (In thousands) Net Cash Flows From (To) Operating Activities: Net income $ 3,977 $ 20,681 Noncash items included in net income: Depreciation and amortization 17,021 17,182 Other postretirement and post employmentbenefits 377 533 Stock-based compensation 285 1,017 Excess tax benefits from stock compensation (11 ) (602 ) Deferred income taxes 159 (7,532 ) Loss on sale, retirement and impairment oflong-lived assets and intangibles 619 918 Stock issued to retirement plan 6,592 6,611 Other – net 837 696 Net increase (decrease) in non-cash operatingassets and liabilities (25,484 ) 2,810 Increase (decrease) in other liabilities (2,398 ) (1,469 ) Net cash flows from (to) operating activities 1,974 40,845 Net Cash Flows From (To) Investing Activities: Capital expenditures (17,624 ) (13,325 ) Proceeds from sale of property, plant and equipment 278 229 Acquisition spending, net of cash acquired - (782 ) Short-term investments – net (250 ) - Purchase of long-term investments (381 ) (13,902 ) Sales or maturities of long-term investments 2,275 12,288 Other – net - 100 Net cash flows from (to) investing activities (15,702 ) (15,392 ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock 1,402 3,961 Purchase of HNI Corporation common stock (22,076 ) (13,119 ) Excess tax benefits from stock compensation 11 602 Proceeds from long-term debt 117,000 69,416 Payments of note and long-term debt and otherfinancing (76,599 ) (80,453 ) Dividends paid (9,581 ) (9,376 ) Net cash flows from (to) financing activities 10,157 (28,969 ) Net increase (decrease) in cash andcash equivalents (3,571 ) (3,516 ) Cash and cash equivalents at beginning of period 33,881 28,077 Cash and cash equivalents at end of period $ 30,310 $ 24,561 See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 29, Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The December 29, 2007 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended March 29, 2008 are not necessarily indicative of the results that may be expected for the year ending January 3, 2009.For further information, refer to the consolidated financial statements and footnotes included in HNI Corporation's (the "Corporation") annual report on Form 10-K for the year ended December 29, 2007. Note B.
